DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

RESPONSE TO AMENDMENT
The amendment filed 7-23-2021 has been entered into the record.  
Claims 1,4,7, 15, 27-28, 31-33 and 99-100 are allowed.  
Claims 8-14 and 18 remain withdrawn from consideration.  
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Election/Restrictions
This application contains claims 8-14 and 18 drawn to an invention nonelected with traverse in the reply filed 6-20-2019.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Rejections Withdrawn
The rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendment to the claim.

Rejections Maintained
Claim 16 stands rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reason made of record.
The claim is drawn to a composition comprising a plurality of killed bacterial cells at claim 1, (i) where the killed bacterial cells further comprise a functional nucleic acid (claim 7 that targets the transcript of a protein that contributes to neoplasticity (claim 15).  Claim 16 further states that the functional nucleic acid comprises a siRNA from about 12 to about 29 nucleotides in length comprising a sequence of the complementary sequence of a target transcript selected from a Markush group. 
chance to generate potent siRNAs it is not a guarantee.  “Still, many siRNAs designed accordingly fail to silence their targeted gene, whereas other are highly efficient despite the fact that they do no fulfill the recommended criteria” (see Abstract).  The authors also state that “It has to be mentioned, however, that following these algorithms does not guarantee success of an RNAi approach (see page 2, column 2, last paragraph).  Without testing, the skilled artisan would be unable to ascertain which of the sequence fragments provide for functional siRNA activity as claimed  (i.e. the claimed functional nucleic acid being siRNA)  As such, the specification as filed does not provide description for functional siRNA as claimed on the basis that the sequence of the targeted transcript was known in the art at the time of the invention.  Algorthims that have a chance of identifying members to test for the gene silencing function is not the standard for written description.   The courts have held that possession of a genus may not be shown by merely describing how to obtain members of the claimed genus (i.e. make and test to see if they lack the requisite activity) or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895 and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009).  
For the foregoing reasons, the rejection is maintained.


Status of Claims
Claims 1,4,7, 15, 27-28, 31-33 and 99-100 are allowed.  
Claims 8-14 and 18 remain withdrawn from consideration.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Patricia Duffy/Primary Examiner, Art Unit 1645